DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/25/2022.

Drawings
The drawings are objected to because all of figures 1A-3H are shaded on a greyscale, creating unclear representations of the claimed invention. Furthermore, with publication, this greyscale will become darker, and the drawings will become more unclear.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, and 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ortiz et al.  (US 20190159769 A1) (hereon referred to as Ortiz).
Regarding claim 1, Ortiz teaches a wound retractor clamp (see Fig. 3) comprising: 
an annular clamp body (14 and 44) comprising a periphery configured to surround a proximal end of a wound retractor (42 and 28); and 
one or more resilient members (24) connected to the periphery of the clamp body; 
wherein the one or more resilient members deflect radially outward upon engagement of the clamp body with the wound retractor (see Para. [0086]); and 
wherein the one or more resilient members snap onto the wound retractor and secure the clamp body to the wound retractor subsequent to the engagement of the clamp body with the wound retractor (see Para. [0085]).  
Regarding claim 2, Ortiz teaches the clamp of claim 1, wherein: the one or more resilient members comprise a resilient tab (24) and a resilient lever (24).
Regarding claim 3, Ortiz teaches the clamp of claim 2, wherein: the tab is formed integral with the clamp body (see Fig. 3).  
Regarding claim 4, Ortiz teaches the clamp of claim 2, wherein: the tab and the lever are on opposite sides of the periphery of the clamp body (see Fig. 2).  
Regarding claim 6, Ortiz teaches the clamp of claim 2, wherein: 
the tab and the lever each comprise a tapered surface (see Fig. 5); and 
the tapered surface of the tab and the tapered surface of the lever are each configured to be engaged by the wound retractor to deflect the tab and the lever radially outward in response to the clamp body being pushed distally onto the wound retractor (see Para. [0086]).  
Regarding claim 13, Ortiz teaches the clamp of claim 1, wherein: the clamp further comprising a gasket (44) connected to the clamp body; and the gasket is configured to seal the connection between the clamp and the wound retractor (see flush connection described in Para. [0086]).  
Regarding claim 14, Ortiz teaches a clamp configured to be connected to a wound retractor (see Fig. 3), the clamp comprising: 
an annular clamp body (14 and 44) forming an aperture (46) that is configured to be aligned with an aperture of the wound retractor; and 
a resilient member (24) connected to a periphery of the clamp body, the clamp body comprising a diameter that is greater than a diameter of the wound retractor except at the resilient member (note that in order for the resilient clips to hold onto the corresponding lip of the wound retractor, the clips must have a smaller diameter than the widest point of the retractor, also see labelled diagram of Fig. 5 below), a portion of the resilient member comprising a first diameter less than the diameter of the wound retractor, the portion of the resilient member configured to be deflected radially outward by 

    PNG
    media_image1.png
    451
    905
    media_image1.png
    Greyscale

Regarding claim 15, Ortiz teaches the clamp of claim 14, wherein: the resilient member comprises a resilient tab (24) and a resilient lever (24).  
Regarding claim 16, Ortiz teaches the clamp of claim 15, wherein: the tab is formed integral with the clamp body (see Fig. 3).  
Regarding claim 17, Ortiz teaches the clamp of claim 15, wherein: the tab and the lever are on opposite sides of the periphery of the clamp body (see Fig. 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ortiz as applied to claim 2 above, and further in view of Albrecht et al. (WO 2007044911 A1) (hereon referred to as Albrecht).
Oritz teaches an annular retractor with components that may optionally be made of thermoplastic (see Para. [0080]), however fails to specifically teach the clamp body and the tab comprising at least one of polycarbonate and thermoplastic polyurethane; and the lever comprises polycarbonate.
Albrecht teaches a retractor comprising a series of clamps (164) (see Fig. 13) which are configured to snap onto corresponding lips to hold the device together, wherein these snaps are made of a polycarbonate material (see p. 24, second paragraph, and p. 25, first paragraph).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the clamp body and tab of Oritz to be polycarbonate as taught by Albrecht, as this is a very impact resistant material, which would make the clamp and tab more equipped to perform the snap fit function that is required by the device.
Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Oritz as applied to claim 6 above, and further in view of Liu et al. (US 20040012209 A1) (hereon referred to as Liu).
Oritz teaches an annular retractor and an annular clamp, wherein the annular clamp comprises tapered clamps with a lip at the end, which is configured to clip onto the lip of the retractor. The claim 9), wherein
the lever comprises a lip (72) extending radially inward from a proximal end of the tapered surface of the lever; 
the tab comprises a lip (72) extending radially inward from a proximal end of the tapered surface of the tab; 
the wound retractor comprises a lip (70) extending radially inward from a distal end of the tapered surface of the wound retractor; and 
the lip of the lever and the lip of the tab are configured to engage the lip of the wound retractor after the clamp body has been pushed distally onto the wound retractor to deflect the tab and the lever radially outward (note that the mating fit, as disclosed in Para. [0086], implies a mating of the corresponding lips) (claim 12),
However fails to teach, a tapered surface of the wound retractor (claim 7), wherein the tapered surface of the tab and the tapered surface of the lever is equal and opposite to the tapered surface of the wound retractor (claim 8), wherein the tapered surface of the wound retractor increases in diameter from the proximal end of the clamp toward the distal end of the clamp (claim 10), and wherein the tapered surface of the wound retractor is a proximal facing annular tapered surface (claim 11).
Liu teaches a device which offers a snap connection (see Fig. 2B and 3B), wherein both tabs have a tapered surface equal and opposite each other (see Fig. 2B), and wherein one tapered surface is proximal facing and increases in diameter from the proximal to distal end (see labelled diagram of Fig. 2B below). 

    PNG
    media_image2.png
    222
    288
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    256
    256
    media_image3.png
    Greyscale

It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lip of the wound retractor as taught by Ortiz to be tapered as taught by Liu (claim 7), wherein the taper is of equal and opposite slope (claim 8), wherein the width of the taper of the retractor increases from proximal to distal ends (claim 10), and wherein the tapered surface is proximal facing on the retractor (claim 11), as this would improve ease of connection between the two pieces due to the sliding motion of the tapered surfaces.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Malkowski et al. (US 9707011 B2), Patel et al. (US 20190350620 A1), and Butler et al. (US 20040073090 A1).
Malkowski et al. teaches a retractor device which comprises multiple internal clips to attach the upper and lower components.
	Patel et al. teaches a retractor device which comprises a lever and a tab opposite the lever, wherein the two are configured to attach to the lower portion of the retractor.
	Butler et al. teaches a retractor device with a series of upper clips attaching the multiple rings together.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.J.L./Examiner, Art Unit 3773                                                                                                                                                                                                        /EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773